DETAILED ACTION
Status of Claims
Claims 1-16 are currently pending.  Claims 1-9 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 11-16 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-9) in the response filed on August 20, 2021 (to the February 23, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 10-16) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group II without traverse.
Also in the response dated August 20, 2021, applicant elected, without traverse, the following species:
(i)	a species of immunomodulator: “an antigen”; and
(ii)	a species of viscous encapsulation material: “transdermal cream”;
and identified claims 1-9 as reading on the elected species.  
Accordingly, the February 23, 2021 Requirement for Restriction is made FINAL, and claims 1-9 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because p. 2, ln. 11-12 of the 08/20/2021 should read “[...], for a select one of the predetermined dilution incrementsconcentrated immunomodulator extract with a predetermined dilutant in [...[.” 
B.	Claim 6 is objected to because p. 5 ln. 15-16 of the 08/20/2021 should read “[...], for a select one of the predetermined dilution increments , the concentrated immunomodulator extract with a predetermined dilutant in [...].”
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is indefinite in the recitation, “the introduced diluted antigen” (at p. 3, ln. 45-46 of the 08/20/2021 claims).  There is insufficient antecedent basis for this limitation in the claim as no “antigen” is previously recited in claim 1.  See MPEP § 2173.05(e).  Subsequent claims 1-5 depend on claim 1 and are thus, indefinite as well.
B.	Claim 1 is indefinite for multiple uses of “desired,” which renders the metes and bounds of the claim unclear as to what is, and what is not a “desired” dilution.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  In this regard, Examiner suggests, deleting occurrences of “desired” in the claims.
C.	Claim 6 is indefinite in the recitation, “[...], from the dispensing container containing the viscous encapsulation material, [...]” (at p. 5, ln. 29 of the 08/20/2021 claims).  There is insufficient antecedent basis for this limitation in the claim as no “dispensing container” is previously recited in claim 1.  See MPEP § 2173.05(e).  Subsequent claims 7-9 depend on claim 6 and are thus, indefinite as well.
D.	Claim 6 is indefinite in the recitation, “the introduced diluted antigen” (at p. 6, ln. 49 of the 08/20/2021 claims).  There is insufficient antecedent basis for this limitation in the claim as no “antigen” is previously recited in claim 1.  
E.	Claim 6 is indefinite for multiple uses of “desired,” which renders the metes and bounds of the claim unclear as to what is, and what is not a “desired” dilution.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  In this regard, Examiner suggests, deleting occurrences of “desired” in the claims.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over COX (Cox, L., et al., Allergen immunotherapy: A practice parameter third update, J. Allergy Clin. Immunol., 2011 Jan; 127(1 Suppl):S1-S55; hereinafter, “Cox”), in view of SENTI (US 2009/0169602 A1, Publ. Jul. 2, 2009; on 11/27/2019 IDS; hereinafter, “Senti”) and SULLIVAN (US 2010/0331765 A1, Publ. Dec. 30, 2010; hereinafter, “Sullivan”).
Cox is directed to:
Allergen immunotherapy: A practice parameter third update
These parameters were developed by the Joint Task Force on Practice Parameters, representing the American Academy of Allergy, Asthma & Immunology (AAAAI); the American College of Allergy, Asthma & Immunology (ACAAI); and the Joint Council of Allergy, Asthma & Immunology.  The American Academy of Allergy, Asthma & Immunology and the American College of Allergy, Asthma & Immunology have jointly accepted responsibility for establishing “Allergen immunotherapy: A practice parameter third update.”  This is a complete and comprehensive document at the current time.  The medical environment is a changing environment, and not all recommendations will be appropriate for all patients.  Because this document incorporated the efforts of many participants, no single individual, including those who served on the Joint Task Force, is authorized to provide an official AAAAI or ACAAI interpretation of these practice parameters.  Any request for information about or an interpretation of these practice parameters by the AAAAI or the ACAAI should be directed to the Executive Offices of the AAAAI, the ACAAI, and the Joint Council of Allergy, Asthma & Immunology. These parameters are not designed for use by pharmaceutical companies in drug promotion.  A current list of published practice parameters of the Joint Task Force on Practice Parameters for Allergy and Immunology can be found in Table E1 in this article’s Online Repository at www.jacionline.org.
Cox, title & p. S1, par. 1.  In this regard, Cox teaches methods of providing dilutions of antigens:
The dose is the actual amount of allergen administered in the injection.  The volume and concentration can vary such that the same delivered dose can be given by changing the volume and concentration (ie, 0.05 mL of a 1:1 vol/vol allergen would equal 0.5 mL of a 1:10 vol/vol allergen).  The dose can be calculated by using the following formula: Concentration of allergen X volume of administered dose.  See Table II for calculation formula for making extract dilutions.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Cox, p. S10 & Table II), as well as serial dilutions which involve dilution into a plurality of vials/bottles:
Customized individualized allergen immunotherapy extracts 
Summary Statement 86: Administration of an incorrect injection is a potential risk of allergen immunotherapy.  An incorrect injection is an injection given to the wrong patient or a correct patient receiving an injection of an incorrect dose. A customized individual maintenance concentrate of the allergen immunotherapy extract and serial dilutions, whether a single extract or a mixture of extracts, prepared and labeled with the patient’s name and birth date might reduce the risk of incorrect (ie, wrong patient) injection. D
Summary Statement 87: The mixing of antigens in a syringe is not recommended because of the potential for treatment errors and cross-contamination of extracts. C
Individually prepared and labeled vials are recommended because they have several potential advantages over shared vials (ie, vials of allergen extract used for multiple patients).  These potential advantages include being able to prepare labels with specific patient identifiers, less distractions during mixing, and less frequent mixing.[Cox, p. S42, par. 3]
[...]
Allergen extract dilution labeling and nomenclature
Summary Statement 88: Serial dilutions of the maintenance concentrate should be made in preparation for the build-up phase of immunotherapy. D
In preparation for the build-up phase of immunotherapy, serial dilutions should be produced from each maintenance concentrate.  Typically, these are 10-fold dilutions, although other dilutions occasionally are used.  These dilutions should be labeled in terms of volume/volume to indicate that they are dilutions derived from the maintenance concentrate.  For example, serial 10-fold dilutions from the maintenance concentrate would be labeled as 1:10 (vol/vol) or 1:100 (vol/vol). Alternatively, the vial dilutions can be labeled in actual units (eg, 1,000 BAU or 100 BAU), but this system can be complicated if allergens with different potency units are used (eg, weight/volume, BAU, AU, or PNU), and this can make it difficult to easily interpret the vial label.[Cox, p. S42, par. 10]
Instructions on how to prepare various allergen extract dilutions are shown in Table XI. If the final volume of the diluted allergen immunotherapy extract to be produced is 10 mL, then one tenth of that final volume, or 1.0 mL, should be removed from the more concentrated allergen immunotherapy extract and added to a new bottle containing 9.0 mL of diluent.[Cox, p. S42, par. 11]
(Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3).  Cox also teaches that adjuvants (i.e., non-antigens) can be incorporated:
Summary Statement 101: Adjuvants might enhance the effectiveness of allergen immunotherapy by shifting the immune response toward TH1 production. The 2 adjuvants most extensively studied with allergen immunotherapy are an immunostimulatory oligonucleotide sequence of DNA containing a CpG motif (CpG) and 3-deacylated monophospholipid A (MPL).  Clinical trials with these adjuvants, in combination with ragweed (CPG and MPL) and grasses (MPL), demonstrate significant improvement in allergic rhinitis symptoms with 4 to 6 injections administered preseasonally.  Neither of these adjuvants are available as FDA-approved allergen extracts.  NR
(Cox, p. S46, Summary Statement 101) and uses of mixtures of allergans:
Principles of mixing allergen immunotherapy
Summary Statement 78: Consideration of the following principles is necessary when mixing allergen extracts:(1) cross-reactivity of allergens, (2) optimization of the dose of each constituent, and (3) enzymatic degradation of allergens.  B
Once the relevant allergen or allergens for each patient are identified, a mixture that contains these allergens can be formulated.  Standardized extracts should be used, when available, and can be mixed with nonstandardized extracts.  Several factors need to be considered when combining extracts, including (1) cross-reactivity of allergens, (2) the need to include the optimal dose for each constituent, and (3) potential interaction between different types of allergens, when mixed that could lead to degradation of allergen extract components because of proteolytic enzymes.[Cox, p. S37, par. 2]
(Cox, p. S37, Summary Statements 78 to p. S37, par. 2).  Cox teaches that non-injection routes can be used, including epicutaneous:
Epicutaneous
Summary Statement 98: Epicutaneous immunotherapy resulted in significantly higher treatment success in a placebo-controlled study.  However, there were no significant differences in the primary outcome and nasal provocation test scores between the groups. NR
A placebo-controlled trial has been reported of application of grass pollen extract in the form of a patch applied once weekly for 12 weeks and left in place for 48 hours each time.[.]  Treatment was initiated 4 weeks before and continued through the 2006 grass pollen season.  Subjects receiving active treatment reported fewer symptoms than the placebo-treated subjects for both the 2006 and 2007 grass pollen seasons.  However, there were no significant differences in the primary outcome, nasal provocation scores, between the placebo and treatment groups.  The major adverse effect was an eczematous reaction at the application sites.[Cox, p. S45, par. 4]
(Cox, p. S45, Summary Statement 98 to p. S45, par. 4).
Regarding independent claims 1 and 6 and the requirements:
1.	([...])  A method for creating a consolidated compound for delivering an immunomodulator to a patient, comprising the steps of:
providing a plurality of basic extract containers of concentrated immunomodulator extract;
determining a therapeutic program for delivering progressive diluted determined dosage levels of the concentrated immunomodulator extract to a patient, beginning with a low dosage level to a high dosage level in predetermined dilution increments, each of the predetermined dilution increments for an associated dosage level having a determined number of doses required for the therapeutic program;
for each basic extract container of concentrated immunomodulator extract, diluting, for a select one of the predetermined dilution level, the immunomodulator extract with a predetermined dilutant in an associated diluted extract sterile container approved for such dilution and to a desired dilution by transferring a desired quantity of the concentrated immunomodulator to the associated diluted extract sterile container, the associated diluted extract sterile container having a defined volume of diluted immunomodulator after dilution thereof, such that there is an associated diluted extract sterile container for each container of concentrated immunomodulator extract at a predetermined dilution level;
providing a viscous encapsulation material that is able to carry immunomodulators across the dermis of a patient and having a defined volume disposed within a dispensing container having a controlled dispenser that dispenses only discrete amounts of the viscous encapsulation material, the defined volume divided into a plurality of dispensable increments, wherein the controlled dispenser allows for a plurality of activation operations to be performed, each activation operation dispensing one dispensable increment of such viscous encapsulation material;
extracting a prescribed amount of diluted immunomodulator from each of the diluted extract sterile containers associated with each of the basic extract containers of concentrated immunomodulator, the extracted prescribed amount of diluted immunomodulator for each of the diluted extract sterile containers defined as that amount of the associated diluted immunomodulator extract for the respective diluted extract sterile container required to provide a number of doses each at the select one of the determined dosage levels equal to the number of dispensable increments associated with the container containing the viscous encapsulation material, a dose at the select one of the determined dosage levels providing a desired therapeutic effect to a patient for each of the diluted immunomodulator extracts;
introducing the extracted amount of each of the diluted immunomodulator extracts into the viscous encapsulation material;
mixing the introduced amount of each of the introduced extracted amounts of each of the diluted immunomodulator extracts with the viscous encapsulating material in which it was introduced, wherein each of the dispensable increments constitutes one encapsulated dose at the select one of the determined dosage levels of each of the introduced extracted amounts of each of the diluted immunomodulator extracts; and
introducing the prescribed amount of viscous encapsulation material containing the introduced diluted immunomodulator therein within a dispensing container, comprising disposing a fixed volume of viscous encapsulation material containing the introduced diluted antigen therein within the container with a fixed amount of discrete increments, each constituting a single encapsulated dose at the select one of the determined dosage levels,
wherein the dispensing container includes visual dosage indicators thereon defining one or more fill levels of viscous encapsulation material corresponding to each dose to be included in the dispensing container, and
wherein a number of pumps of the controller dispenser pump is defined to achieve the dispensing of the viscous encapsulation material until the viscous encapsulation material in the dispensing container reaches one of the one or more fill levels.
[...]
6.	([...])  A method for providing a plurality of diluted immunomodulators in a dispensing container for the purpose of creating a consolidated compound for delivering an immunomodulator to a patient, wherein the base of the compound comprises a viscous encapsulation material that is able to carry immunomodulators across the dermis of a patient and having a defined volume disposed within a container, the defined volume divided into a plurality of dispensable increments, each constituting an encapsulated dose, comprising the steps of:
providing a plurality of basic extract containers of concentrated immunomodulator extract;
determining a therapeutic program for delivering progressive diluted determined dosage levels of the concentrated immunomodulator extract to a patient, beginning with a low dosage level to a high dosage level in predetermined dilution increments, each of the predetermined dilution increments for an associated dosage level having a determined number of doses required for the therapeutic program;
for each basic extract container of concentrated immunomodulator extract, diluting, for a select one of the predetermined dilution increments , the immunomodulator extract with a predetermined dilutant in an associated diluted extract sterile container approved for such dilution and to a desired dilution by transferring a desired quantity of the concentrated immunomodulator to the associated diluted extract sterile container, the associated diluted extract sterile container having a defined volume of diluted immunomodulator after dilution thereof, such that there is an associated diluted extract sterile container at an associated dilution level of concentrated immunomodulator extract for each associated and respective container of concentrated immunomodulator extract;
extracting a prescribed amount of diluted immunomodulator from each of the diluted extract sterile containers associated with each of the associated and respective basic extract containers of concentrated immunomodulator, the prescribed amount for each of the diluted extract sterile containers defined as that amount of the diluted immunomodulator extract required to provide a number equal to the number of dispensable increments, each of the dispensable increments comprising a dose at the select one of the determined dosage levels, from the dispensing container containing the viscous encapsulation material, the dispensing container having a controlled dispenser that dispenses only discrete amounts of the viscous encapsulation material, wherein the controlled dispenser allows for a plurality of activation operations to be performed to dispense such discrete amounts of viscous encapsulation material; and
introducing the extracted and prescribed amount of diluted immunomodulator extracted from each of the diluted extract sterile containers into the dispensing container to provide a plurality of encapsulated doses, each at the select one of the determined dosage levels, each encapsulated dose at the select one of the determined dosage levels providing a desired therapeutic effect to a patient for each of the diluted immunomodulator extracts, wherein only one encapsulated dose at the select one of the determined dosage levels is dispensed from the dispensing container by each activation operation, and wherein each encapsulated dose contains a single dose at the select one of the determined dosage levels of each of the extracted and prescribed amounts of associated diluted immunomodulator, wherein the dispensing container includes visual dosage indicators thereon defining one or more fill levels of viscous encapsulation material corresponding to each dose to be included in the dispensing container;
wherein introducing the prescribed amount of viscous encapsulation material containing the introduced diluted immunomodulator therein within the dispensing container comprises disposing a fixed volume of viscous encapsulation material containing the introduced diluted antigen therein within the container with a fixed amount of discrete increments, each constituting a single encapsulated dose at the select one of the determined dosage levels;
wherein a number of pumps of the controller dispenser pump is defined to achieve the dispensing of the viscous encapsulation material until the viscous encapsulation material in the dispensing container reaches one of the one or more fill levels.
Cox clearly teaches providing dilutions of antigens (Cox, p. S10 & Table II), and serial dilution thereof (Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3) suitable for epicutaneous delivery (Cox, p. S45, Summary Statement 98 to p. S45, par. 4), whereby it is noted:
“allergens” or “antigens” (Cox, p. S10 & Table II; and Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3) are:
an “immonomoduilator” of claims 1, 3, 6 and 8, and
as well as an “an antigen or an allergen” of claims 3 and 8:
3.	([...])  The method of Claim 1, wherein the immunomodulators comprise an antigen or an allergen.
[...]
8.	([...])  The method of Claim 6, where in the immunomodulators comprise an antigen or an allergen.
serial dilution of antigen into a plurality of vials/bottles (Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3) meets the requirements for 
“a plurality of basic extract containers” of claims 1 and 6 and
“an associated diluted extract sterile container” or “diluted immunodilator” of claims 1 and 6
obtaining a “dose” as “the actual amount of allergen administered in the injection” by “Concentration of allergen X volume of administered dose” (Cox, p. S10 & Table II): 
necessarily involves obtaining the “dose” from an allergen/antigen concentrate, which is a “concentrated immunomodulator extract” of claims 1 and 6, and 
meets the active step requirements of:
claim 1 for:
 “providing a plurality of basic extract containers of concentrated immunomodulator extract;
determining a therapeutic program for delivering progressive diluted determined dosage levels of the concentrated immunomodulator extract to a patient, beginning with a low dosage level to a high dosage level in predetermined dilution increments, each of the predetermined dilution increments for an associated dosage level having a determined number of doses required for the therapeutic program;
for each basic extract container of concentrated immunomodulator extract, diluting, for a select one of the predetermined dilution level, the immunomodulator extract with a predetermined dilutant in an associated diluted extract sterile container approved for such dilution and to a desired dilution by transferring a desired quantity of the concentrated immunomodulator to the associated diluted extract sterile container, the associated diluted extract sterile container having a defined volume of diluted immunomodulator after dilution thereof, such that there is an associated diluted extract sterile container for each container of concentrated immunomodulator extract at a predetermined dilution level;”
claim 6 for:
“providing a plurality of basic extract containers of concentrated immunomodulator extract;
determining a therapeutic program for delivering progressive diluted determined dosage levels of the concentrated immunomodulator extract to a patient, beginning with a low dosage level to a high dosage level in predetermined dilution increments, each of the predetermined dilution increments for an associated dosage level having a determined number of doses required for the therapeutic program;
for each basic extract container of concentrated immunomodulator extract, diluting, for a select one of the predetermined dilution increments , the immunomodulator extract with a predetermined dilutant in an associated diluted extract sterile container approved for such dilution and to a desired dilution by transferring a desired quantity of the concentrated immunomodulator to the associated diluted extract sterile container, the associated diluted extract sterile container having a defined volume of diluted immunomodulator after dilution thereof, such that there is an associated diluted extract sterile container at an associated dilution level of concentrated immunomodulator extract for each associated and respective container of concentrated immunomodulator extract;”
However, it is noted that although Cox teaches that non-injection routes can be used, including epicutaneous routes (Cox, p. S45, Summary Statement 98 to p. S45, par. 4), and formulations incorporating adjuvants (i.e., non-antigens) (Cox, p. S46, Summary Statement 101), Cox DOES NOT EXPRESSLY TEACH:
(i) “a transdermal cream” in order to meet the requirements of: 
claims 1-2, 4-6 and 9 for a “viscous encapsulation material,” and
claims 4 and 9 for: 
4.	([...]) The method of Claim 1, wherein the viscous encapsulation material comprises a transdermal cream.
9.	([...]) The method of Claim 6, where m the viscous encapsulation material comprises a transdermal cream.
(ii) a dispensing device in order to meet the requirements of:
claim 1 for a “dispensing container having a controlled dispenser,” “controlled dispenser” or “dispensing container,” “wherein the dispensing container includes visual dosage indicators thereon defining one or more fill levels of viscous encapsulation material corresponding to each dose to be included in the dispensing container, and wherein a number of pumps of the controller dispenser pump is defined to achieve the dispensing of the viscous encapsulation material until the viscous encapsulation material in the dispensing container reaches one of the one or more fill levels,” and
claim 6 for a “dispensing container having a controlled dispenser,” “controlled dispenser” or “dispensing container,” “wherein a number of pumps of the controller dispenser pump is defined to achieve the dispensing of the viscous encapsulation material until the viscous encapsulation material in the dispensing container reaches one of the one or more fill levels,”
(iii) wherein (i) and (ii) are required in order to meet the active step requirements of:
claim 1 for:
“providing a viscous encapsulation material that is able to carry immunomodulators across the dermis of a patient [...];
extracting a prescribed amount of diluted immunomodulator from each of the diluted extract sterile containers [...];
introducing the extracted amount of each of the diluted immunomodulator extracts into the viscous encapsulation material;
mixing the introduced amount of each of the introduced extracted amounts [...]; and
introducing the prescribed amount of viscous encapsulation material [...],
claim 2 for:
2.	([...]) The method of Claim 1, wherein the step of diluting comprises the steps of:
providing a plurality of sterile containers, each associated with a different dilution level;
for each basic extract container of concentrated immunomodulators extract, extracting a defined amount of concentrated immunomodulator extract from the basic extract container of concentrated immunomodulator extract and disposing it within a first one of the associated diluted extract sterile containers containing a dilutant to provide a first dilution level;
extracting a defined amount of the diluted immunomodulator extract at the first solution from the first of the associated diluted extract sterile containers and disposing it within the second of the associated diluted extract sterile containers to provide a second dilution level; and
progressively extracting a defined amount of diluted immunomodulator extract from a previous one of the associated diluted extract sterile containers to the next thereof containing a dilutant to provide progressively more diluted levels until the last of the associated diluted extract sterile containers containing a final dilution level.
claim 6 for:
“extracting a prescribed amount of diluted immunomodulator from each of the diluted extract sterile containers [...]; and
introducing the extracted and prescribed amount of diluted immunomodulator extracted from each of the diluted extract sterile containers into the dispensing container to provide a plurality of encapsulated doses, [...];
wherein introducing the prescribed amount of viscous encapsulation material containing the introduced diluted immunomodulator [...];”
claim 7 for:
7.	([...]) The method of Claim 6, wherein the step of diluting comprises the steps of:
providing a plurality of sterile containers, each associated with a different dilution level;
for each basic extract container of concentrated immunomodulators extract, extracting a defined amount of concentrated immunomodulator extract from the basic extract container of concentrated immunomodulator extract and disposing it within a first one of the associated diluted extract sterile containers containing a dilutant to provide a first dilution level;
extracting a defined amount of the diluted immunomodulator extract at the first solution from the first of the associated diluted extract sterile containers and disposing it within the second of the associated diluted extract sterile containers to provide a second dilution level; and
progressively extracting a defined amount of diluted immunomodulator extract from a previous one of the associated diluted extract sterile containers to the next thereof containing a dilutant to provide progressively more diluted levels until the last of the associated diluted extract sterile containers containing a final dilution level.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (i), Senti, for instance, is directed to:
ALLERGY TREATMENT BY EPICUTANEOUS ALLERGEN ADMINISTRATION
ABSTRACT
The invention provides pharmaceutical compositions, kits, and methods for the treatment of allergy.  The compositions are adapted for epicutaneous administration and comprise an allergen and at least one pharmaceutically acceptable excipient.  They may be designed as adhesive patches, intradermal delivery devices, ointments, gels, sprays, or similar types of formulation suitable for administration to the skin.  Furthermore, the invention provides the use of such compositions in the treatment of allergy.  In particular, the compositions are administered to pre-treated skin, wherein the pre-treatment comprises partial or complete dekeratinisation of the epidermis at the selected site of administration.
Senti, title & abstract.  In this regard, Senti notes that side effects occur with numerous injections of high allergen doses, and a need for needle-free and painless treatment:   
[0006]	However, with conventional subcutaneous desensitization the duration of treatment is around 3-5 years and usually comprises around 30-100 allergen injections. As high allergen doses have to be injected, allergic side effects may occur, and patients must stay under medical supervision for at least 1 hour. Therefore, there is a need for a treatment with lower antigen doses, such that side effects are reduced and the patient would not have to stay under medical supervision or could even treat himself at home. There is furthermore the need for a treatment which is needle-free and painless.
(Senti, par. [0006]), for which such a need is met by epicutaneous administration:
[0007]	In a first aspect, the invention provides a pharmaceutical composition for epicutaneous administration comprising an allergen and at least one excipient.  Preferably, the composition is in the form of an adhesive patch, an intradermal delivery device, a liquid, a gel, a spray, or a foam.  The antigen may be selected from plant pollen, dust, animal dander, house dust mites, fungal spores, food, or the venom of ants, bees, or wasps.  The composition is useful for the treatment of patients suffering from an allergy to the antigen, and in particular for desensitization therapy.
(Senti, par. [0007]).  Senti also discloses additional formulation types, intra alia, creams:
[0050]	The reservoir comprises the allergen dispersed or dissolved in a liquid or semisolid carrier. Appropriate liquid carriers may be based on physiologically acceptable liquid solvents such as water, ethanol, acetone, propanol, isopropanol, mineral oil, silicone, polyethylene glycol, polypropylene glycol, liquid sugars, waxes, petroleum, or glycerol, optionally in combination with a cosolvent.  The viscosity of the liquid carrier may be increased by the incorporation of a thickener or gelling agent.  Optionally, the reservoir composition may be formulated in analogy to common formulation principles for dermal solutions, suspensions, emulsions, gels, ointments, creams, pastes, foams, sprays and the like. If the viscosity is high enough to render the reservoir semisolid, it may even be possible to design the patch without a release controlling membrane.  Solvents, cosolvents, thickeners, gelling agents and any other pharmacologically inert materials useful for making the reservoir are understood as excipients according to the invention.
(Senti, par. [0050]), and further discloses “[e]xcipients and formulation techniques for liquid compositions for administration onto the skin are generally known to the skilled person” (Senti, par. [0062]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Cox’s dilutions of antigens (Cox, p. S10 & Table II) for epicutaneous delivery (Cox, p. S45, Summary Statement 98 to p. S45, par. 4), and to formulate as a cream per Senti (Senti, par. [0050]).  One would have been motivated to do so with a reasonable expectation of success since both Cox and Senti are concerned with similar problems in the art, namely allergy treatment.  Cox, title & p. S1, par. 1; Senti, abstract.  Further, it is well within the skill of the ordinary artisan to select a suitable formulation for epicutaneous delivery.  Cox, p. S45, Summary Statement 98 to p. S45, par. 4.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of an allergen/antigen (Cox, p. S10 & Table II; and Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3) for epicutaneous delivery (Cox, p. S45, Summary Statement 98 to p. S45, par. 4) as a cream (Senti, par. [0050]) in order to obtain the advantage over side effects occur with numerous injections of high allergen doses (Senti, par. [0006]- [0007]).
Thus, the prior art renders (i), as noted above, obvious.
Regarding (ii), Sullivan, for instance, is directed to:
UNIT DOSE DRUG DELIVERY PLATFORM
ABSTRACT
The delivery systems of the present disclosure are configurable to administer either single-dose or multiple-doses of one or more substances to a user, for example to the eye, nose, mouth, ear or rectum of the user.  The precise and repeatable dosing features of the presently disclosed delivery systems overcome many of the disadvantages associated with known methods for dispensing substances to, for example, the eye of a user. The delivery systems administer precise doses of a substance to a precise location from unit dosage forms that may be single-dose or multiple-dose unit dosage forms, which may be externally or internally pierced.
(Sullivan, title & abstract), which is also suitable for “the skin”:
[0008]	The present disclosure is directed to delivery systems that administer single or multiple doses of one or more substances, for example a liquid, powder, or gel, to a user.  The substance may be administered to a variety of locations, including but not limited to the front of the eye, the ear, the nose, the mouth, the skin, the lungs, the mucous membranes, or the rectum of the user.  [...].
(Sullivan, par. [0008]).  Sullivan also discloses a counting feature to indicate one or more unit doses:
[0112]	Certain Embodiments of the delivery system described herein includes a dose counter which can keep track of doses remaining, doses used or any other dose count related number.  The dose count can use any combination of numbering, icons or color codes.  One embodiment of the dose counter may use a flexible sheet which is advanced by the takeup reel where the new dose count is shown, through a hole or transparent portion of the housing, due to the rotation of the takeup wheel. Another embodiment of the dose counter may use the unit dose strip, disk or other multiple dosage form configuration as the surface on which the dose count is indicated and is displayed through a hole or transparent portion of the housing.  Another embodiment of the dose counter may use a cylinder or polygon which rotates to display the dose count.  This embodiment may use more than one cylinder or polygon to display multiple dose counts and may be interconnected so that the dose count wheels can display dose counts on the order of magnitude of 10, 100 and 1000.  The dose counter cylinder or polygon in this embodiment may be driven off of the takeup reel, sprocket, dispense button, index button or the movement of the dosage forms.  Another embodiment of the dose counter may count the doses using a printed circuit board or integrated circuit and displayed on a digital readout.  Doses can be counted via a switch which sends a signal to a printed circuit board or integrated circuit.
Sullivan, par. [0112].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Cox’s dilutions of antigens (Cox, p. S10 & Table II) for epicutaneous delivery (Cox, p. S45, Summary Statement 98 to p. S45, par. 4), as a cream (as discussed above for (i)), for delivery through Sullivan’s unit dose delivery device (Sullivan, abstract).  Further, it is well within the skill of the ordinary artisan to select a suitable device for epicutaneous delivery.  Cox, p. S45, Summary Statement 98 to p. S45, par. 4.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the delivery of an allergen/antigen (Cox, p. S10 & Table II; and Cox, p. S42, Summary Statements 86 & 87 to p. S42, par. 3; p. S42; and Summary Statement 88 to p. S42, par. 3) for epicutaneous delivery (Cox, p. S45, Summary Statement 98 to p. S45, par. 4) as a cream (Senti, par. [0050]) in order to obtain the advantage of a delivery system for administering precise doses of a substance to a precise location (Sullivan, abstract).
Thus, the prior art renders (ii), as noted above, obvious.
With regard to (iii), Cox teaches per Senti and Sullivan teaches allergen desensitization, including epicutaneous delivery, via transdermal cream, and doses dispended with a unit dosage delivery device, thereby meeting (i) and (ii), as discussed above.  Therefore, the ordinary artisan before the effective filing date of the claimed invention would have found obvious, the claimed methods of providing immunomodulators that were (one, or a combination of) allergens in a viscous encapsulation material, distributed per use of a dispensing device.  In this respect, Cox teaches general methods of preparing diluted immunomodulator compositions with allergens, as well as using the compositions to treat allergy patients with doses that are dispensed in discrete amounts to provide a therapeutic effect.  Cox also teaches that while injection or subliguinal delivery of allergens for desensitization is common, epicutaneous delivery is also a suitable approach.  Relatedly, Senti teaches the advantages of using an epicutaneous rather injection route include reduced side effects and reduced pain from the injection.  Senti also teaches that various types of formulations for transdermal delivery were well known in the art.  The rationale to substitute one formulation (transdermal creams with liposome encapsulated allergens) that the art teaches provides reduced side effects and improved patient compliance from reduced pain is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  Even though the claims here are primarily directed to methods of preparing the formulation, the art teaches why the ordinary artisan would have found a need to prepare the formulation and the general methodology (serial dilutions; containers with different dilutions) and its relevance to allergen desensitization therapy.  Further, Sullivan teaches a unit dose delivery device for administering single or multiple doses to the skin.  For these reasons, the active steps of claims 1-2 and 6-7 would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.
Thus, the prior art renders (iii), as noted above, obvious.
Thus, the prior art renders claims 1-9 obvious.


Conclusion
Claims 1-9 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611